Case: 1:19-cr-00038-JRA Doc #: 37 Filed: 08/29/19 1 of 1. PageID #: 136



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  UNITED STATES                                  )       CASE NO. 1:19-cr-38 (2)
  OF AMERICA                                     )
       Plaintiff,                                )
  vs.                                            )       JUDGE JOHN R ADAMS
                                                 )
                                                 )
  ANGELA MEEKS                                   )       MOTION TO DISMISS
      Defendants.                                )

         Now comes the Attorney, Erik E. Jones, and hereby requests an order from this

  Honorable Court granting the instant Motion to Dismiss. As grounds, Defendant, Angela

  Meeks is deceased. Defendant passed due to cardiopulmonary arrest, malnourishment and

  grief. Attached hereto as Exhibit A is the death certificate.

                                                         Respectfully submitted,

                                                         /s/ Erik E. Jones
                                                         Erik E. Jones, Esq. (0075418)
                                                         137 South Main Street, Suite 102
                                                         The Delaware Building
                                                         Akron, Ohio 44308
                                                         Phone (234) 208-5020
                                                         Fax     (234) 205-2687
                                                         Attorney for Defendant

                                CERTIFICATE OF SERVICE

         I hereby certify that on this 29th day of August, 2019, a copy of the Motion filed

  electronically, Notice of this filing will be sent by operation of the Court’s electronic filing

  system to all parties indicated on the electronic filing receipt. All other parties will be

  served by regular U.S. mail. Parties may access this filing through the Court’s system.


                                                         /s/ Erik E. Jones
                                                         Erik E. Jones (0075418)
                                                         Attorney for Defendant
